Citation Nr: 0105026	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 757	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for residuals of a circumcision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1980 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that determination, the RO denied the claim of 
service connection for residuals of a circumcision.  The 
appellant disagreed with the rating decision and this appeal 
ensued.


FINDING OF FACT

The evidence is at least in equipoise as to whether current 
symptomatology affecting the appellant's penis is related to 
the in-service June 1981 circumcision. 


CONCLUSION OF LAW

Residuals of a circumcision were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records demonstrated that the appellant had a 
circumcision in June 1981, after he complained of penile 
pain.   Two weeks after the circumcision, medical records 
showed the appellant experienced a superficial infection, 
scabbing, pain, and moderate tenderness.  There is no 
evidence that the appellant experienced penile pain or 
discomfort before he served on active duty.  Thus, the record 
establishes that, while in service, the appellant underwent a 
circumcision after he experienced penile discomfort and pain.

Current medical examinations from March 1999, July 1999, and 
February 2000, show the appellant's foreskin as tender and 
very painful.  The medical record demonstrates that he 
experiences pain and tenderness near the incision site of his 
circumcision.  Additional medical evidence dated 1990 shows 
that the appellant experienced a superficial infection of the 
penis and was prescribed an antibiotic cream.  Thus, the 
record indicates that the appellant has experienced status-
post circumcision penile discomfort since at least 1990.

There is evidence that the appellant experienced penile pain 
while in-service and that he has experienced residuals of his 
circumcision, but there is no explicit  affirmative medical 
opinion relating his current symptoms as a residual of the 
in-service circumcision.  Nevertheless, a physician in 
February 2000, recommended that the appellant undergo a 
second circumcision to address recurrent balanitis 
(inflammation of the penile glans).  Thus, the lack of a 
specific nexus must be balanced against this recommendation, 
which tends to indicate that his current symptoms are 
residuals of his in-service circumcision.  In any event, the 
surgical procedure took place during service without 
association to any pre-service condition, and, accordingly, 
the provisions of 38 C.F.R. § 3.306 (b)(1) do not apply.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990) ("a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence in order to prevail.").  On the question as to 
whether the current symptomatology is related to his in-
service circumcision, the evidence is in relative equipoise:  
the negative evidence (e.g., no specific medical opinion as 
to whether the appellant's current symptoms at issue are 
related to his in-service circumcision) versus the positive 
evidence (e.g., a physician's recommendation of a second 
circumcision to address symptoms).  Therefore, upon the 
balance of the positive and negative evidence regarding the 
appellant's claim, the benefit of the doubt is given to the 
appellant for his claim of service connection for residuals 
of a circumcision.

Based on the analysis above, it is the determination of the 
Board that the evidence supports a relationship between the 
current residuals of a circumcision and the appellant's 
active service.


ORDER

The claim for service connection for residuals of 
circumcision is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

